Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel Non-elected method claims 13-17 
 Claims 1-3, 6-8, 10-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Prior art neither teach nor suggust “a wavelength-converting element, comprising a substrate, a wavelength-converting layer and a diffusion reflection layer, wherein the wavelength-converting layer is disposed above the substrate; and
the diffusion reflection layer is disposed between the substrate and the wavelength-converting layer, the diffusion reflection layer comprises an inorganic binder and a plurality of diffuse reflection particles, the plurality of diffuse reflection particles are mixed with the inorganic binder, and the inorganic binder comprises an alcohol-soluble inorganic binder or a water-soluble inorganic binder, wherein the inorganic binder has a hydroxyl group, wherein the wavelength-converting element further comprises an intermediate layer disposed between the substrate and the diffusion reflection layer, the intermediate layer is directly connected to the substrate and the diffusion reflection layer, and a material of the intermediate layer comprises a silica gel, an epoxy resin or a thermal conductive adhesive.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816